UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4162
RAPHELE LAMONT LITTLE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-321)

                       Submitted: August 9, 2002

                      Decided: September 19, 2002

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Joseph H. Craven, Durham, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. LITTLE
                             OPINION

PER CURIAM:

   Ralphele Lamont Little appeals his conviction following a jury trial
of bank robbery, 18 U.S.C.A. § 2113(a) (West 2001); bank robbery
with a dangerous weapon, 18 U.S.C.A. § 2113(d); carrying and bran-
dishing a firearm in a crime of violence, 18 U.S.C.A.
§ 924(c)(1)(A)(ii) (West 2001); possession of a firearm by a felon, 18
U.S.C. § 922(g) (2000); and aiding and abetting the same, 18 U.S.C.
§ 2 (2000). Finding no reversible error, we affirm.

   On appeal, Little contends the evidence at trial was insufficient to
support his convictions for carrying and brandishing a firearm in a
crime of violence and possession of a firearm by a felon. Taking the
evidence in the light most favorable to the Government, we find a rea-
sonable trier of fact could have found Little guilty beyond a reason-
able doubt. See Glasser v. United States, 315 U.S. 60, 80 (1942).

   Little next contends the district court erred in providing the jury
with an extensive supplemental instruction regarding possession.
Because Little did not object to the instruction, review is for plain
error. See United States v. Olano, 507 U.S. 725, 732-35 (1993). We
find no error, plain or otherwise.

   Accordingly, we affirm Little’s conviction. We dispense with oral
argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED